NOTICE OF ALLOWABILITY
Claims 1-27 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the recitation of “A method of presenting visual information to a user, the method comprising: detecting a first position of a display relative to a surrounding environment; detecting in real time rotation of the display about a fixed base from the first position toward a second position, the detected rotation relative to the surrounding environment; during the detected rotation, repeatedly updating an orientation of dynamic visual information displayed on the display, the updating occurring in realtime based upon the rotation of the display relative to the surrounding environment, wherein upon completion of rotation the displayed objects have not changed from an original location such that the display appears to a user as a window into a virtual or remote environment; and. during the detected rotation, providing a torque in the direction of the rotation at a first stage, and providing a dampening torque with a dampening device against the direction of the rotation at a second stage, the dampening torque being relative to a rate of movement of the display “, among other elements of the claims, cannot be found alone or in combination within the cited prior art.
Regarding claim 11, the recitation of “A system for presenting visual information to a user, the system comprising: a display; a fixed base; a connection mechanism that allows rotation of the display relative to the fixed base, wherein the connection mechanism is configured to provide a torque in the direction of rotation; a dampening device configured to provide a dampening torque opposite the torque in the direction of rotation to limit a rotational rate of the connection mechanism, the dampening torque being relative to a rate of movement of the display; at least one orienting device configured to detect an orientation of the display; and a computing device in communication with the display and the at least one orienting device, the computing device including a microprocessor and a hardware storage device having instructions stored thereon that when executed by the microprocessor cause the computing device to: receive at least one of a translation or rotation information from the at least one orienting device regarding position of the display; calculate at least one of a reference frame translation or rotation of a remote virtual environment, wherein the reference frame is fixed relative to gravity; rotate or translate a reference frame of the virtual environment according to the calculated at least one of the reference frame translation or rotation; and display at least one of a rotated or translated remote virtual environment with the display while the display is between the landscape and the portrait configuration within the same plane. “, among other elements of the claims, cannot be found alone or in combination within the cited prior art.
Regarding claim 15, the recitation of “system for presenting visual information to a user, the system comprising: a display; a fixed base; a connection mechanism that couples rotation of the display relative to the fixed base and translation of the display relative to the base; a dampening device configured to limit rotational rate of the connection mechanism, wherein the dampening device is further configured to provide a dampening torque that is relative to the rate of movement of the connection mechanism; at least one orienting device configured to detect an orientation of the display; and a computing device in communication with the display and the at least one orienting device, the computing device including a microprocessor and a hardware storage device having instructions stored thereon that when executed by the microprocessor cause the computing device to: receive rotation and translation information from the at least one orienting device regarding position of the display, the translation or rotation information corresponding to a position of the display between a landscape and a portrait configuration in a same plane; calculate a reference frame rotation and translation of a virtual environment; rotate and translate a reference frame of the virtual environment according to the calculated reference frame translation and rotation; and display a rotated and translated virtual environment with the display while the display is between the landscape and the portrait configuration in the same plane“, among other elements of the claims, cannot be found alone or in combination within the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621